Citation Nr: 9926191	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis 
with residuals of post-operative endoscopic surgery (chronic 
sinusitis), currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
post-operative Keller bunionectomy with hallux rigidus of the 
right great toe (right great toe disorder), currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
post-operative bunionectomy with hallux rigidus of the left 
great toe (left great toe disorder), currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979 and from December 1979 to December 1995.  

This matter arises from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

The Board notes that in his Substantive Appeal and in the VA 
Form 646 of November 1998, the veteran appears to have raised 
an additional claim for service connection for arthritis of 
his remaining toes on both feet, claimed as secondary to his 
service-connected right and left great toe disorders.  The 
Board finds that these issues have not been developed or 
prepared for appellate review, and are accordingly referred 
back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran's chronic sinusitis is shown to be productive 
of not more than three to six non-capacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

3.  The veteran's right great toe disorder is shown to be 
productive of pain on motion, stiffness, and arthritis.  

4.  The veteran's left great toe disorder is shown to be 
productive of pain on motion, stiffness, and arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.97, Diagnostic Code 6513 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for a right great toe disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5280 and 5281 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for a left great toe disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5280 and 5281 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
VA has properly assisted him in the development of his 
claims.  A mere allegation that service-connected 
disabilities have become more severe is sufficient to 
establish well-grounded claims for increased ratings.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented claims that are 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal have been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, a report of a VA 
rating examination, and personal statements made by the 
veteran in his own behalf.  The Board is not aware of any 
additional evidence which is available in connection with the 
present appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examinations upon 
which ratings are based adequately portray the anatomical 
damage and the functional loss with respect to all these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

Historically, service connection was granted for chronic 
sinusitis with residuals of post-operative endoscopic surgery 
(chronic sinusitis), post-operative Keller bunionectomy with 
hallux rigidus of the right great toe (right great toe 
disorder), and for post-operative bunionectomy of the left 
great toe (left great toe disorder) by a rating decision of 
January 1996.  Ten- percent evaluations were assigned for 
each of these disorders, effective from January 1, 1996.  The 
veteran filed a claim for evaluations in excess of 10 percent 
for each of these disorders in April 1997, claiming, in 
substance, that these disorders had increased in severity, 
and that the currently assigned 10 percent evaluations no 
longer provided adequate compensation for these disabilities.  

II.  Chronic Sinusitis

The decision to assign a 10 percent evaluation for the 
veteran's chronic sinusitis in January 1996 was based upon 
service medical records showing what was characterized as 
moderate symptomatology with respect to this disorder.  X-
rays showed bilateral maxillary, ethmoid, and left frontal 
sinusitis.  The veteran had undergone bilateral endoscopic 
sinus surgery and a nasoseptoplasty in October 1991.  The 
veteran's sinusitis was subsequently shown to be resolving, 
but he continued to receive treatment for maxillary sinusitis 
throughout service.  

The veteran submitted a VA treatment record dated in February 
1997 indicating that he had a history of chronic sinus 
infections and was symptomatic at that time.  His throat was 
clear, but some tenderness to palpation was present in the 
sinuses.  The treating physician concluded with a diagnosis 
of sinusitis, and prescribed a Vancenase inhaler.  

In June 1997, the veteran underwent a VA rating examination 
in which he reported experiencing fewer infections and 
breathed easier since undergoing the sinus surgery of 1991.  
On examination, the veteran's nose showed the pyramid to be 
slightly to the left, and the nasal vestibule to be open.  
The septum was deviated to the right anteriorily.  Both 
middle and inferior turbinates were pale with mild 
hypertrophy.  The middle meatus was clean, no polyps or 
purulence were seen.  The X-ray results show that the veteran 
had normal aeration of the paranasal sinuses without air-
fluid levels or mucoperiosteal thickening.  The impression 
was normal paranasal sinuses.  The examiner concluded with a 
diagnosis of chronic sinusitis.  

The Board has evaluated the foregoing, and finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's chronic sinusitis.  
Under 38 C.F.R. § 4.97, Diagnostic Code 6513 (1998), a 10 
percent evaluation is contemplated for one or two 
incapacitating episodes of sinusitis per year, requiring 
prolonged (lasting from four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis, characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
assigned for three or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotic treatment, 
or; more than six non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  Assignment of a 50 percent 
evaluation, the highest available, is warranted upon a 
showing of sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  

The medical evidence does not objectively show that the 
veteran has experienced any incapacitating episodes of 
sinusitis, and he has not alleged that he has experienced 
such.  The veteran has stated in the VA Form 646 that he 
experiences approximately three or more episodes of sinusitis 
per year, and alternatively that he experiences episodes of 
sinusitis once every two to three months.  Such is consistent 
with the criteria for assignment of a 10 percent evaluation 
under Diagnostic Code 6513.  In addition, per the VA clinical 
treatment record of February 1997 and the VA examination 
report of June 1997, the veteran was not shown to experience 
significant symptomatology of sinusitis at those times, other 
than tenderness on palpation of the sinuses.  In fact, he 
reported in the June 1997 rating examination that he had 
breathed easier and experienced fewer sinusitis attacks since 
undergoing the endoscopic surgery in 1991.  None of the 
medical evidence submitted in support of his claim for an 
increased rating shows any current purulent discharge or 
crusting.  

The Board acknowledges that the veteran experiences chronic 
sinusitis, but finds that the currently assigned 10 percent 
evaluation adequately reflects the severity of this 
disability.  Moreover, the Board finds that the preponderance 
of the evidence is against assignment of a higher evaluation 
under any other diagnostic code.  In short, the criteria for 
an evaluation in excess of 10 percent for his chronic 
sinusitis have not been met, and the objective medical 
evidence does not show the presence of symptomatology to the 
degree of severity reported by the veteran.  Accordingly, his 
claim for an increased rating must be denied at this time.  

III.  Right and Left Great Toe Disorders

The decision to assign 10 percent evaluations each for the 
veteran's post-operative Keller bunionectomy with hallux 
rigidus of the right great toe (right great toe disorder) and 
for post-operative bunionectomy of the left great toe (left 
great toe disorder) was based upon service medical records 
showing that he had undergone surgical resection of the 
metatarsal joint of the right and left great toes in March 
1984.  In addition, the veteran had been diagnosed with 
osteoarthritis, also known as hallux rigidus, bilaterally.  

The veteran was seen on an outpatient basis at the VA medical 
clinic in February 1997.  The record of that visit shows that 
he complained of pain and cramps in both feet, and reported 
having severe arthritis in both feet and ankles.  On 
examination, he was found to have limited range of motion in 
the toes and extremely flat arches.  He also had tenderness 
to palpation of the dorsal bones, joints, and ankles.  The 
treating physician concluded with an impression of arthritis 
of the feet.  

The veteran underwent a VA rating examination in June 1997 in 
which he was found to have great toes which were shorter than 
normal.  The veteran was shown to have two thin vertical 
scars on the dorsomedial aspect of the right great toe and a 
4-centimeter (cm) scar on the dorsomedial aspect of the left 
great toe.  No redness, warmth, swelling or tenderness was 
noted on either great toe, and the veteran had from 15 to 20 
degrees of dorsiflexion and 5 degrees of plantar flexion on 
the right, with 5 degrees of dorsiflexion and no plantar 
flexion on the left.  In addition, some tenderness was 
present in both the right and left great toes.  X-ray results 
show that the veteran had degenerative changes of the 
metatarsophalangeal joint, bilaterally, but on the left 
greater than on the right.  The examiner concluded with a 
diagnosis of status-post surgery for arthritis for each great 
toe.  

The Board has evaluated the foregoing, and finds that the 
currently assigned 10 percent evaluations for the right and 
left great toe disorders are appropriate, and that the 
preponderance of the evidence is against higher evaluations 
under any other diagnostic code.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5281 (1998), unilateral severe hallux rigidus 
is to be rated as severe hallux valgus under Diagnostic Code 
5280.  Under that diagnostic code, a 10 percent evaluation, 
the highest available, is warranted upon a showing of 
unilateral hallux valgus, if operated with a resection of the 
metatarsal head.  In addition, a 10 percent evaluation is 
warranted where the symptoms are so severe as to be 
equivalent to the amputation of the great toe.  Id.  

As noted, the veteran is currently assigned 10 percent 
evaluations under Diagnostic 5281 for his right and left 
great toe disabilities.  Osteoarthritis in the great toes is 
referred to as hallux rigidus, and this symptom constitutes 
the major manifestation of the veteran's current great toe 
disabilities.  Diagnostic Codes 5280 and 5281 contemplate 
assignment of a disability rating based upon symptomatology 
involving hallux rigidus in the great toes, and an 
additional, higher rating based on osteoarthritis in the toes 
is not for consideration here.  In addition, as the currently 
assigned 10 percent evaluation is the highest available under 
the applicable diagnostic codes, and as a 10 percent 
evaluation is contemplated for symptomatology equivalent to 
amputation of the great toes, the most severe toe injury 
conceivable, a higher evaluation based on functional 
impairment due to pain and weakness or based on painful 
motion is not for consideration.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

The Board recognizes that the veteran experiences painful 
motion in his feet, and that he currently experiences 
osteoarthritis in his feet, ankles, and other toes.  However, 
at the present time, he is only service connected for 
disorders involving the right and left great toes.  To the 
extent that he has claimed that he now has a disability with 
respect to his feet and his remaining toes, such claims have 
not been prepared for appellate review and are not before the 
Board at this time.  At the present time, the veteran is 
assigned the highest ratings available for his right and left 
great toe disorders, and higher evaluations for these 
disabilities are not shown.  Accordingly, the veteran's 
claims for evaluations in excess of 10 percent for his right 
and left great toe disorders must be denied.  

IV.  Conclusion

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1998) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there has been no showing that the 
disabilities under consideration have caused marked 
interference with employment, have necessitated frequent 
periods of hospitalization, or otherwise render impracticable 
the regular schedular standards.  There is no evidence to 
show that the disabilities under consideration, chronic 
sinusitis and right and left great toe disorders, render the 
veteran incapable of obtaining or retaining gainful 
employment.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to reasonable doubt in his favor, 
the provisions of 38 U.S.C.A. § 5107 are not applicable.  
Should the veteran's disability picture change, he may apply 
at any time for evaluations in excess of the currently 
assigned ratings.  See 38 C.F.R. § 4.1.  At present, however, 
the record affords no basis upon which to grant increased 
ratings for the veteran's chronic sinusitis and right and 
left great toe disorders.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic sinusitis is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
right great toe disorder is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
left great toe disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

